Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US Patent 8,095,419) in view of Awadallah (US Pre-Grant Publication 2014/0067783), in view of Sanders et al. (US Pre-Grant Publication 2016/0103833), in view of Bryukhov et al. (US Patent 8,478,773). 

As to claim 1, Kapur teaches a computing device, comprising:  5 
a memory (see 4:38-58); and 

obtain a plurality of search sessions associated with a plurality of different users, where each search session of the plurality of search sessions comprises user input of one of the plurality of users that identifies a search query (see 5:23-43. A user profile maintains a user score and session scores, wherein a session is a group of queries that are related in some manner. See 5:58-66, which indicates that a user score is comprised of multiple session scores, wherein each given session score is calculated individually. See 7:25-35 and Figure 2 for indications that multiple users are tracked, wherein a score is calculated based on a “selection of one or more users”);  
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see 7:60-8:20. A search score is calculated from a plurality of search sessions. Each of the search sessions has an individually calculated score, wherein each given session score may be categorized as a “query type.” As noted in 8:5-15, a query type is indicative of an outcome of a search session),
wherein a first search session is classified as a refinement result based on the first search session comprising a plurality of search queries (see 8:5-15. Two of the query types include “retry” query types), and 
a second search session is classified as a conversion result based on a selection of a search result from an initial search query (see 8:5-15. One of the query types is a “success” query type); and 
calculate a failure intensity value for the plurality of search sessions … based on a combination of weighted values of the plurality of search 15 sessions, where the 
…
wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions … (see 8:40-9:14. The values from all of the search sessions are used to determine a single user search score); 
produce a report comprising an indication of the failure intensity value for the plurality of search sessions (see 8:40-9:14. A report of the scoring is produced and output to the system), and
present the report on a display device (see 9:15-35. A user’s search score, which is a reporting indicating a failure intensity value for the plurality of search sessions, is produced and output). 
Kapur does not explicitly show:
wherein a weighted value for the conversion result is less than a weighted value for the refinement result,
calculate a failure intensity value for the plurality of search sessions associated with the plurality of different users … wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users;
identify in the report the weighted value for each of the conversion result and the refinement result; and
Awadallah teaches: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result (see [0006]-[0009]. A value above a threshold when judging failure intensity may be considered to be a “dissatisfaction,” thus a value below the threshold may considered a satisfaction. It is noted that, when determining dissatisfaction, conversion results receive less score than refinement results). 
The Examiner notes that the claims are directed towards calculating a “failure intensity,” wherein a higher score indicates a greater degree of failure of a search and a lower score shows a greater degree of success of a search (see Applicant’s specification, paragraphs [0018]-[0019] for a description of the failure intensity value, and paragraphs [0033]-[0043] for specific numbers. A score of 0.0 is a score of a search that was completed successfully, or with a conversion result (see Applicant’s specification, paragraph [0033]). Thus, the claims are directed towards calculating a “failure intensity,” on a scale measuring “failure” as receiving a higher score and “success” receiving a lower score. 
Kapur can be characterized as teaching a, to use similar language, “success intensity” score. It takes into account the same factors and outcomes as the claim language. The values of the weights are oriented in the opposite direction, wherein “success” receives a higher score and “failure” receives a lower score. As noted in 8:5-15 of Kapur a success (conversion) increases search score positively, while a retry (refinement) may be negative or neutral. So, in Kapur, measuring “success” means weighting a conversion higher than a refinement. 
However, it would be obvious to one of ordinary skill in the art that using Kapur to measure “failure” would be taking the same attributes and outcomes present in Kapur and orient the scores in the opposite direction – with a conversion being weighted lower than a refinement. Or, to put another way, the value of an attribute towards a measurement of “failure” in Kapur considers conversion as a less indicative of failure than refinement. 
Awadallah is cited to show an explicit example of an invention wherein, when measuring the outcome of a query on a scale of dissatisfaction (or failure), higher scores are a greater indication of dissatisfaction than lower scores.
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Awadallah because bother references are directed towards measuring the outcome of a query, and Awadallah would provide to Kapur additional factors to consider and recognize in the elements of dissatisfied query responses, which will aid Kapur in performing a more thorough analysis. 
Sanders teaches: 
obtain a plurality of search sessions associated with a plurality of different users, where each search session of the plurality of search sessions comprises user input of one of the plurality of users that identifies a search query (see paragraph [0049]. The system of Sanders generates an aggregate satisfaction score comprising the “overall positive or negative engagement of users with the query result when provided in response to the query. In some implementations, the aggregate satisfaction score is generated from all user satisfaction scores determined by the system.” Thus, Sanders shows a plurality of search sessions associated with a plurality of different users, and a set of user satisfaction scores in response to a query of each user); 
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session … (see paragraph [0049]. Each of the search sessions of each user is scored. These scores are used to generate the aggregate satisfaction score); 
calculate a failure intensity value for the plurality of search sessions associated with the plurality of different users … wherein the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users (see paragraph [0049]. A single aggregate satisfaction value is formed, wherein the aggregate satisfaction value is generated from all user satisfaction scores from different users). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Sanders because bother references are directed towards measuring the outcome of a query, and Sanders would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including a response from a community of members. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.
Bryukhov et al. teaches: 
produce a report comprising an indication of the failure intensity value for the plurality of search sessions (see 5:37-50 and 8:3-16 and Figure 3. A histogram is generated, much like in Kapur 8:40-9:14. Also see 8:16-56, which shows that the histogram may include dissatisfied counts for each query and is used to identify a failure intensity), and
identify in the report the weighted value for each of the conversion result and the refinement result (see 8:15-56. The histogram contains subcounts reflecting refinement counts and conversion counts); and
present the report on a display device (see 5:37-50. Figure 3 shows presenting a histogram of search queries). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Bryukhov because bother references are directed towards measuring the outcome of a query, and Bryukhov would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including analyzing the results of user satisfaction to provide more appropriate responses to a user. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.



As to claim 6, Kapur as modified teaches the computing device of claim 1, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the 25 outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as an abandonment result where a user does not select any result returned from the search session (see Kapur 8:5-15); and 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, 30 where the weighted values are based on the one or more result categories of the18 plurality of search sessions, the processor device is further to use a weighted value of an abandonment penalty value for the abandonment result (see Kapur 8:5-15). 

As to claim 7, Kapur as modified teaches the computing device of claim 6, wherein the processor device is further 5 to determine the abandonment penalty value based on at least one of the group consisting of a user input and a stored system value (see Kapur 7:60-8:40). 

10As to claim 9, Kapur teaches the computing device of claim 1, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the outcome of the search session, the processor device is further to classify at least 15 one search session of the plurality of search sessions as one resulting in an initiation of a support case where the support case is initiated for the search session (see Awadallah paragraph [0033]. A query reformulation, which is an initiation of a “support case,” may be initiated. Also see paragraph [0031] - [0032], which discuss how search engine switching events are monitored and may indicate dissatisfaction with a query. A search engine switch is the opening of a “support case.” Also see Kapur 8:5-15, wherein support cases such as guided retries may be offered); and 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, 20 where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted value of a case creation penalty value for a case initiation result (see Awadallah paragraph [0033]. Query reformulations are taken into account in determining whether a user is dissatisfied with the query. Also see paragraphs [0031] - [0032], which indicate “support case” switching being valued in determining dissatisfaction).

As to claim 10, Kapur as modified teaches the computing device of claim 9, wherein:  25 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as a deflection result where a solution is found for the support case created for the search session (see Awadallah paragraph [0034]. A satisfied query is one in which an answer has presumably been found); 30 and19 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted 5 value of zero for the deflection result (see Awadallah paragraph [0034]. A satisfied query is one in which an answer has presumably been found, would have a weight for determining that a query has been satisfied, rather than dissatisfied. Also see Kapur 8:5-15, wherein support cases such as guided tries may be offered, which offers a neutral weight). 

As to claim 11, Kapur as modified teaches the computing device of claim 9, wherein: 
to classify each search session of the plurality of search sessions into the one or more result categories, where each result category is indicative of the 10 outcome of the search session, the processor device is further to classify at least one search session of the plurality of search sessions as either a resolved result where a solution found for the support case created for the search session is new or a previously resolved result where the solution found for the support case created for the search session is not new (see paragraph [0034]. A query is indicated to be satisfied if a new result is discovered, even as a result of switching search engines); and  15 
to calculate the failure intensity value for the plurality of search sessions based on the combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions, the processor device is further to use a weighted value of zero for the resolved result and to use a weighted value of a previously 20 resolved penalty value in case of a previously resolved result (see paragraph [0034]. A search query that as a discovered result will be marked as satisfied. Also see Kapur 8:5-15, wherein support cases such as guided tries may be offered, which offers a neutral weight). 

As to claim 12, Kapur teaches a computer program product for calculating a failure intensity value for a plurality of search sessions associated with a plurality of different users, the computer program product stored on a non-transitory computer readable storage medium and including instructions configured to cause a processor device to:
obtain the plurality of search sessions associated with the plurality of different users, where each search session of the plurality of search sessions comprises user input of a user of the plurality of different users and identifies a search query (see Kapur 5:23-43, 5:58-66, 7:25-35, Figure 2, and the explanation of claim 1);
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see Kapur 7:60-8:20 and the explanation of claim 1), 
wherein a first search session is classified as a refinement result based on the first search session comprising a plurality of search queries (see Kapur 7:60-8:20 and the explanation of claim 1),
a second search session is classified as a conversion result based on a selection of a search result from an initial search query (see Kapur 7:60-8:20 and the explanation of claim 1), and
a third search session is classified as an abandonment result based on a lack of a selection by the user of any result returned from the search query (see Kapur 7:60-8:20 and the explanation of claim 1);
calculate the failure intensity value for the plurality of search sessions … based on a combination of weighted values of the plurality of search sessions, where the weighted values are based on the one or more result categories of the plurality of search sessions (see Kapur 8:20-32 and 8:40-9:14 and the explanation of claim 1), and
wherein a weighted value for the conversion result is [different] than a weighted value for the refinement result (see Kapur 8:5-15), and
wherein a weighted value for the abandonment result is [different] than the weighted value for the conversion result and [different] than the weighted value for the refinement result (see Kapur 8:5-15),
when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions (see Kapur 8:40-9:14 and the explanation of claim 1) …
produce a report comprising an indication of the failure intensity value for the plurality of search sessions (see Kapur 8:40-9:14 and the explanation of claim 1)
present the report on a display device (see 9:15-35 and the explanation of claim 1). 
Kapur does not explicitly teach: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result, and
wherein a weighted value for the abandonment result is greater than the weighted value for the conversion result and less than the weighted value for the refinement result,
calculate the failure intensity value for the plurality of search sessions associated with the plurality of different users …
when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users. 
…
identify in the report the weighted value for each of the conversion result, the refinement result, and the abandonment result; and
Awadallah teaches: 
wherein a weighted value for the conversion result is less than a weighted value for the refinement result (see [0006]-[0009]. A value above a threshold may be considered to be a “dissatisfaction,” thus a value below the threshold may considered a satisfaction. It is noted that, when determining dissatisfaction, conversion results receive less score than abandonment results), 
wherein a weighted value for the abandonment result is greater than the weighted value for the conversion result and less than the weighted value for the refinement result (see [0006]-[0009] and [0033]. An abandonment result is a greater dissatisfaction than a conversion result, but may result in less than the value for a refinement result due to additional factors involving refining a query by switching search engines, including those described in paragraph [0033]). 
As explained in the rejection of claim 1, the Examiner notes that the claims are directed towards calculating a “failure intensity,” wherein a higher score indicates a greater degree of failure of a search and a lower score shows a greater degree of success of a search (see Applicant’s specification, paragraphs [0018]-[0019] for a description of the failure intensity value, and paragraphs [0033]-[0043] for specific numbers. A score of 0.0 is a score of a search that was completed successfully, or with a conversion result (see Applicant’s specification, paragraph [0033]). Thus, the claims are directed towards calculating a “failure intensity,” on a scale measuring “failure” as receiving a higher score and “success” receiving a lower score. 
Kapur can be characterized as teaching, to use the language of the current invention, a “success intensity” score. It takes into account the same factors and outcomes as the claim language. The values of the weights are oriented in the opposite direction, wherein “success” receives a higher score and “failure” receives a lower score. As noted in 8:5-15 of Kapur a success (conversion) increases search score positively, while a retry (refinement) may be negative or neutral. So, in Kapur, measuring “success” means weighting a conversion higher than a refinement, and may mean weighting a refinement as lower than an abandonment (see 8:5-15, wherein both abandonment and refinement are negative). 
However, it would be obvious to one of ordinary skill in the art that using Kapur to measure “failure” would be taking the same attributes and outcomes present in Kapur and orient the scores in the opposite direction – with a conversion being weighted lower than a refinement or an abandonment. Or, to put another way, the value of an attribute towards a measurement of “failure” in Kapur considers conversion as a less indicative of failure than refinement or abandonment, and a lengthy refining may be more an indication of failure than an abandonment. 
Awadallah is cited to show an explicit example of an invention wherein, when measuring the outcome of a query on a scale of dissatisfaction (or failure), higher scores are a greater indication of dissatisfaction than lower scores.
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Awadallah because bother references are directed towards measuring the outcome of a query, and Awadallah would provide to Kapur additional factors to consider and recognize in the elements of dissatisfied query responses, which will aid Kapur in performing a more thorough analysis. 
Sanders teaches: 
obtain the plurality of search sessions associated with the plurality of different users, where each search session of the plurality of search sessions comprises user input of a user of the plurality of different users and identifies a search query (see paragraph [0049]. The system of Sanders generates an aggregate satisfaction score comprising the “overall positive or negative engagement of users with the query result when provided in response to the query. In some implementations, the aggregate satisfaction score is generated from all user satisfaction scores determined by the system.” Thus, Sanders shows a plurality of search sessions associated with a plurality of different users, and a set of user satisfaction scores in response to a query of each user); 
classify each search session of the plurality of search sessions into one or more result categories, where each result category is indicative of an outcome of a search session (see paragraph [0049] and the rejection of claim 1) …
calculate the failure intensity value for the plurality of search sessions associated with the plurality of different users … when the failure intensity value comprises a single value that quantifies a search quality of the plurality of search sessions associated with the plurality of different users (see paragraph [0049]. A single aggregate satisfaction value is formed, wherein the aggregate satisfaction value is generated from all user satisfaction scores from different users). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Sanders because bother references are directed towards measuring the outcome of a query, and Sanders would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including a response from a community of members. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.
Bryukhov et al. teaches: 
produce a report comprising an indication of the failure intensity value for the plurality of search sessions (see 5:37-50 and 8:3-16 and Figure 3. A histogram is generated, much like in Kapur 8:40-9:14. Also see 8:16-56, which shows that the histogram may include dissatisfied counts for each query and is used to identify a failure intensity), and
identify in the report the weighted value for each of the conversion result, the refinement result, and the abandonment result (see 8:15-56. The histogram contains subcounts reflecting conversion counts, refinement counts, and abandonment counts); and
present the report on a display device (see 5:37-50. Figure 3 shows presenting a histogram of search queries). 
It would have been obvious at the time the invention was filed to have modified Kapur by the teachings of Bryukhov because bother references are directed towards measuring the outcome of a query, and Bryukhov would provide to Kapur additional metrics to consider and recognize in measuring a response to a query, including analyzing the results of user satisfaction to provide more appropriate responses to a user. This will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur (US Patent 8,095,419) in view of Awadallah (US Pre-Grant Publication 2014/0067783), in view of Sanders et al. (US Pre-Grant Publication 2016/0103833), in view of Bryukhov et al. (US Patent 8,478,773), and further in view of Dumon (US Pre-Grant Publication 2010/0262495). 

As to claim 8, Awadallah teaches the computing device of claim 6.
Awadallah does not teach wherein the abandonment penalty value is one half. 
Dumon teaches (see paragraph [0066] for having a score modifier of one half for an observed listing score for the relevance of a result). 
Awadallah does teach to factor not completing a search into a determination of whether a query is satisfactory (see paragraph [0031]-[0033]), where not completing a search indicates that a result is unsatisfactory. Awadallah provides no explicit score. Dumon shows that a score modifier of one half is obvious to one of ordinary skill in the art when combining element scores when taking into account observed listing scores, such as not completing a search in Awadallah. This information will allow an administrator to properly weigh observed reactions to search results in Awadallah.  

Response to Arguments
Applicant's arguments filed 19 November 2021 have been fully considered but they are not persuasive. 

Applicant argues on page 7 that “a person having ordinary skill in the art (PHOSITA) would not combine the teachings regarding generating an aggregate query result based on the reactions of a plurality of users with the teachings of Kapur, because the two teachings are at best unrelated and, at worst, inconsistent with one another.”
Applicant elaborates on this by stating that “Determining an aggregated query result is not only unhelpful to determining "a search score for a given user on the basis of searches that the user performs over a corpus of documents," it is inconsistent because Sanders discloses to aggregate the results of multiple users, and Kapur is focused on determining a search score for "a given user." One cannot determine a search score for "a given user" based on the aggregate results of multiple users. The two concepts are inconsistent.”
In response to this argument, Examiner notes that the claims do not require determining “a search score “for a given user” based on the aggregate results of multiple users,” nor does the office action claim that such a thing is shown by the references. Applicant is reminded that unclaimed features from the specification, such as determining a search score for a given user based on the aggregate results of multiple users, need to be claimed to receive patentable weight. 
Secondly, it is noted that Kapur is cited to show obtaining metrics regarding search sessions conducted by individual users. Sanders is relied upon to show obtaining metrics regarding search sessions comprising a plurality of users. Applicant appears to be interpreting the references in reverse to how they are applied – that the aggregate search metrics of Sanders be used to produce the individual search metrics of Kapur. This is not how the references are relied upon in the rejection, nor is this the way the inventive concept is claimed. Both the claims and the written rejection are directed to an idea of aggregating search metrics from search sessions from a plurality of different users. As such, Applicant’s arguments that are directed to combining the references in a way that they are not applied are unpersuasive. 

Applicant argues against the combination of Sanders and Kapur, arguing that “the rationale for combining Sanders with Kapur is not a "reasoned explanation" as required by the Federal Circuit.” Applicant elaborates on this, stating that “Nothing in Kapur discusses a need or desire to measure a response from a "community of members." In fact, Kapur discloses the opposite: a desire to generate a search score for a given user. The assertion that Sanders would benefit Kapur is an unsupported conclusion that is inconsistent with the teachings of Kapur.”
In response to this argument, both references are directed towards improving responsiveness of a search engine (see Kapur 1:53-59 and Sanders paragraph [0007]). It would have been obvious for one seeking to improve search engine results by measuring user activity, as in Kapur, to seek out other ways to improve search engine results by measuring user activity, as in Sanders, because both references provide for ways to improve search engine results. Applicant appears to be arguing that a first reference must explicitly state what the reference is lacking in order to support a combination with a second reference. Applicant is requested to indicate where in the MPEP and case law such a rule can be found.  

Applicant adds “The further rationale that "[t]his will aid an administrator of Kapur in performing a more thorough analysis of how query responses are received" is similarly an unsupported conclusion.”
As noted above, both references are directed towards improving search engine results. They simply perform different ways of measuring user engagement. As such, a user of Kapur, having the additional user metrics of Sanders, would be able to perform a more thorough analysis on how to improve search engine results by relying on the additional user metrics of Sanders.  

Applicant continues, stating that “How would Kapur benefit by having "an administrator" perform "a more thorough analysis of how query responses are received"? How would Kapur, which is focused on generating a search score for a given user benefit from a mechanism that provides "an administrator of Kapur in performing a more thorough analysis of how query responses are received"? 
Kapur shows generating search scores for a user. Sanders shows generating search scores for a plurality of users. It would not be unreasonable for one of ordinary skill in the art who is interested in generating search scores for a user, as in Kapur, to also be interested in generating search scores for a plurality of users, as in Sanders. As noted in Sanders, the metrics of Sanders will aid an administrator in improving the usefulness of a search engine (see Sanders paragraph [0007]). An administrator of Kapur, which teaches a search engine, would find it beneficial to be able to increase the usefulness of a search engine for its users.  

Applicant also states that “Here, the Patent Office has similarly provided conclusory statements that are not only completely unsupported, but are inconsistent with the teachings of the prior art. Thus, in contrast to the requirements of In re Nuvasive, the Patent Office fails to provide a "reasoned explanation" as to why a "PHOSITA would have been motivated to combine the prior art references." Moreover, for the reasons discussed above, Applicant submits that a PHOSITA would not have been motivated to combine the prior art references.”
In response to this argument, a reasoned explanation was provided in the rejection above. Examiner notes that Applicant’s proposed combination, that the community metrics of Sanders be used to somehow derive an individual user’s score in Kapur, was not proposed or relied upon by the Examiner. The rejection that was made by the Examiner is supported by a reasoned explanation and further explained in the remarks to arguments in the preceding paragraphs. 

In regards to the newly cited reference Bryukhov, Applicants argue that “Bryukhov discloses that Figure 3 does not depict "an indication of the failure intensity value for the plurality of search sessions, and identify in the report the weighted value for each of the conversion result and the refinement result" as recited in Applicant's claim 1, but rather depicts "the number of search queries in each grouping." Column 8, lines 3-16 of Bryukhov contains no disclosure regarding "an indication of the failure intensity value for the plurality of search sessions, and identify in the report the weighted value for each of the conversion result and the refinement result." Column 8, lines 16-56 of Bryukhov discloses that a histogram may include information regarding "counts" of users who were dissatisfied with the search results. Applicant notes that Applicant's claim 1 does not recite "counts of users," and instead, recites specific metrics not disclosed or suggested in Bryukhov, such as "an indication of the failure intensity value for the plurality of search sessions, and identify in the report the weighted value for each of the conversion result and the refinement result." 
In response to Applicant’s arguments, as noted above, the rejection is based on a combination of references. 
Bryukhov shows generating a histogram, wherein the histogram may include dissatisfied counts for each query and is used to identify a failure intensity (see 5:37-50 and 8:3-16 and Figure 3). The histogram contains subcounts reflecting refinement counts and conversion counts (see 8:15-56). These metrics may be weighted, such that some measurements are recorded as a full count and some as a half count. Additionally, these metrics are “indications” of a failure intensity value. 

Applicant further submits that "counts of users" who are dissatisfied with search results in no way teaches or suggests "an indication of the failure intensity value for the plurality of search sessions, and identify in the report the weighted value for each of the conversion result and the refinement result," because the metrics are unrelated to one another.” 
In response to Applicant’s arguments, the claims require a report of “an indication of the failure intensity value.” Notably, the report comprises any measurement that indicates the intensity of failure value. A count of users dissatisfied with search results is an “indication” of a failure intensity value. Applicant is reminded that unclaimed features from the specification, such as explicitly including in a report the “failure intensity value,” rather than “an indication of failure intensity value,” doesn’t receive patentable weight until claimed. 
Additionally, Sanders calculates the required “failure intensity value.” It would be obvious to include the “failure intensity value” of Sanders in a report of user dissatisfaction measurements, as shown in Bryukhov, because Bryukhov discloses reporting user response metrics of search quality and the “failure intensity value” is a user response metric of search quality of Sanders. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152